                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                      CRIMINAL ACTION NO. 5:03-CR-00012-KDB
 UNITED STATES OF AMERICA,

                  Plaintiff,

     v.                                                            ORDER

 ERIC BERNARD SMITH,

                  Defendant.


          Pursuant to the First Step Act of 2018 and upon Motion of Defendant ERIC BERNARD

SMITH for an Amended Judgment and reduction in sentence, the Court hereby orders that

Defendant’s term of imprisonment and commitment to custodial authorities is reduced to an

aggregate sentence of TWO HUNDRED TEN (210) MONTHS. The Government has indicated

that it agrees with this reduction to Defendant’s sentence.

          The Court further ORDERS that the Defendant, upon release from imprisonment, shall be

placed on supervised release for a term of eight (8) years on Count 1 and six (6) years on Count

3, to be run concurrently, for a total term of supervised release of eight (8) years.

          All other terms and conditions of Defendant’s sentence remain in full force and effect.

          IT IS SO ORDERED.


                                      Signed: January 31, 2020
